Citation Nr: 1410488	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-40 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating higher than 10 percent for recurrent retinal detachment, right eye status post repair with residuals of vitreous floater, chorioretinal atrophy, and scarring, with secondary bilateral cataracts from February 14, 2006 to December 7, 2008; a rating higher than 20 percent from December 8, 2008 to May 2, 2011; and a rating higher than 40 percent since May 3, 2011. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to August 1986 and service in the Arizona National Guard from March 2004 to November 2005.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in August 2009, October 2009, January 2010, May 2010, February 2011, and July 2011.

In that initial August 2009 decision, which was pursuant to an April 2009 decision by the Board, the RO implemented the grant of service connection for postoperative residuals of a detached retina of the right eye and assigned an initial 0 percent (so noncompensable) rating for this disability retroactively effective from February 14, 2006, the date of receipt of this claim for benefits.  After another VA examination, that noncompensable rating was confirmed and continued in the October 2009 decision; however, that was determined in the January 2010 decision to have been clear and unmistakable error (CUE), which resultantly increased the initial rating for this disability to 10 percent.  Following the Veteran's timely Notice of Disagreement (NOD) even with that higher 10 percent rating, in a May 2010 decision the RO again increased the rating - this time to 20 percent effective December 8, 2008, following review by a decision review officer (DRO), coinciding with the date of a change in the applicable regulations that consequently had entitled the Veteran to this even higher rating.  (The applicable regulation change actually went into effect on December 10, 2008, and this decision will use this correct date going forward.)

The Veteran submitted a Supplemental Claim for Compensation 
(VA Form 21-526b) in October 2010.  This form indicates he was claiming entitlement to an increased rating for his right eye neuritis, which was rated separately from his retinal detachment, also was claiming entitlement to service connection on a secondary basis for a cataract in his right eye.  In response, the RO resultantly issued the February 2011 decision essentially granting the claim for a cataract of the right eye as secondary to the retinal detachment, and included the cataract in the rating for the retinal detachment, which continued at 20 percent.  That decision did not address the increased-rating claim regarding the right eye neuritis.  The Veteran filed yet another NOD in March 2011.  As a result, a Supplemental Statement of the Case (SSOC) was issued later in March 2011, which, perhaps in error, listed his October 2010 VA Form 21-526b as a Substantive Appeal (so in lieu of a VA Form 9 or equivalent statement).  But as his claim for an increased rating for the right eye neuritis has not been adjudicated by the RO, it is being referred for this consideration.

Shortly thereafter, the Veteran submitted a May 2011 claim of entitlement to service connection for "left eye cataract and loss of visual acuity" secondary to his right eye retinal detachment.  In the resulting July 2011 rating decision, the RO granted service connection for the left eye cataract on this secondary basis and incorporated the condition into the rating for his right eye retinal detachment, which partly as a consequence was increased to 40 percent effective May 3, 2011, the date he had filed that left eye claim.  

While the Veteran has never formally or informally submitted a substantive appeal regarding a higher initial rating, the RO has treated his October 2010 Form 21-526b as such since at least March 2011.

An appeal to the Board consists of a timely filed NOD in writing and, after a statement of the case (SOC) has been furnished, a timely filed Substantive Appeal (VA Form 9 or equivalent). 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  In a precedent case, Percy v. Shinseki, 23 Vet. App. 37 (2009), the appeal similarly involved the question of whether the requirement that a claimant file a timely Substantive Appeal under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to the Board's adjudication of a matter, particularly in light of the Supreme Court's decision in Bowles v. Russell, 551 U.S. 2005 (2007), which had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).


Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory filing period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 (Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William)Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

In distinguishing Bowles, the Court held in Percy that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal where the substantive appeal is untimely.  The Court specifically noted that, while section 7105(d)(3) provides that the agency of original jurisdiction "may" close a case if a Substantive Appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the Court held that VA may waive its objection to an untimely Substantive Appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a Substantive Appeal as constituting a jurisdictional question, the Court stated that it need not provide any deference to this interpretation given that the statute is clear on its face.


The Court goes on to note in Percy that, if VA treats an appeal as if it was timely filed, then a claimant is entitled to expect that VA means what it says.  So as the October 2010 statement has been construed as a substantive appeal regarding the rating assigned for right eye retinal detachment since at least March 2011, the Board finds this is indeed on appeal and therefore will adjudicate it pursuant to these precedent holdings in Percy.

The Board also notes that, after July 2011 decision granting the higher 40 percent rating, the Veteran submitted an NOD in August 2011 with regards to the effective date assigned, essentially arguing that the 40 percent rating should extend back to February 2006.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).  The RO provided him an SOC in October 2011 affirming the decision.  The SOC was accompanied by a letter informing him that, if he wanted to continue (meaning perfect) his appeal of this issue, he needed to also in response to that SOC submit a formal appeal (VA Form 9 or equivalent) within the allotted time.  Neither the physical nor electronic portion of his claims file, however, contains a completed (again, meaning perfected) appeal of this issue.  His representative submitted a brief in February 2014, after expiration of the appeal period for this issue, addressing this earlier effective date issue under the erroneous belief that it was indeed on appeal, stating:

The [NOD] was received on February 19, 2010.  The AOJ [i.e., RO] issued [an SOC] on May 13, 2010.  In response, the veteran completed the appeal by submitting a substantive appeal, VA Form 9 on October 19, 2010, in accordance with the provisions of 38 C.F.R. § 20.202.

But as the Veteran did not raise the issue of earlier effective date until August 2011, the above statement is inaccurate.  The earlier-effective-date claim was never properly appealed and, thus, the decision concerning that effective date is a final and binding determination.  38 C.F.R. §§ 3.104(a), 3.160(d), 20.200.  Therefore, the Board is not addressing this issue.  This is different from the above situation contemplated by Percy, as the RO never intimated that the earlier effective date claim was on appeal.  Instead, to the contrary, it duly informed the Veteran of what he needed to still do to perfect his appeal of this claim and of the amount of time he had to do it, and for whatever reason he never did.  

Additionally, the Board sees the Veteran submitted a VA Form 21-8940 in August 2011, which is an Application for Increased Compensation Based on Unemployability.  The RO thus, in response, initiated the processing of a claim for a total disability based on individual unemployability (TDIU) and accordingly sent him the required Veterans Claims Assistance Act (VCAA) notice in September 2011.  There is further indication the RO wanted to also schedule a VA general medical examination.  There is no indication since, however, this claim actually has been adjudicated.  Nevertheless, since the RO apparently has begun processing this claim, meaning it already is pending at the RO, the Board is not addressing the merits of this claim in this decision, instead, remanding it and the claim for a higher rating for the right eye neuritis to the RO via the Appeals Management Center (AMC) for this initial consideration.

This TDIU claim is derivative of the claim for higher ratings for the eye disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim).

Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased-rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

And as the Court also explained in Rice, if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  That said, VA's Office of General Counsel has indicated that remanding the derivative TDIU claim in this circumstance does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability forming the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).


FINDINGS OF FACT

1.  From February 14, 2006 until December 7, 2008, the Veteran did not exhibit right eye corrected distance vision worse than 20/100.

2.  From December 8, 2008 until May 2, 2011, he again did not exhibit right eye corrected distance vision worse than 20/100; nor did he have concentric contraction of his right eye less than 18.75 degrees.  

3.  Since May 3, 2011, he has not exhibited right eye corrected distance vision worse than 20/200, concentric contraction of the right eye less than 30 degrees, left eye corrected distance vision worse than 20/40, or concentric contraction of the left eye less than 48.75 degrees.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 percent for his right eye retinal detachment with eventual secondary left eye cataract from February 14, 2006 to December 7, 2008, a rating higher than 20 percent from December 8, 2008 to May 2, 2011, and a rather higher than 40 percent since May 3, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.1, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes (DCs) 6008, 6061-6080 (2007); 38 C.F.R. §§ 4.77, 4.79 DCs 6008, 6061 - 6080 (effective December 10, 2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim upon receipt of a complete or substantially complete application.

With respect to VA's notice obligations, because this claim concerns an appeal of an initial rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this circumstance, according to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008) and other precedent cases, instead of issuing an additional VCAA notice concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred multiple times in this particular instance.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Not only has the RO provided the Veteran the required SOC, but also since has provided him supplemental SOCs (SSOCs) that together cite the applicable statutes and regulations and contain discussion of the reasons or bases for assigning the ratings he thus far has received for his eye disability, and no higher ratings.  The record does not show, nor does he or his representative otherwise contend, that any notification deficiencies, even if, for the sake of argument, any have occurred, have been prejudicial - meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


To satisfy its additional duty to assist the Veteran with his claim, VA must make reasonable efforts to assist him in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting him in obtaining necessary medical examinations and opinions.  Id.  See also 38 C.F.R. § 3.159(c)(2).  In the disability-rating context, so once service connection for the disability has been established, this may include having him reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  There is no requirement, however, to have him reexamined merely because of the passage of time since an otherwise adequate examination, so not just as a simple matter of course.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board concludes that this duty to assist has been met.  The Veteran was provided several VA compensation examinations assessing and reassessing the severity of his disability.  His entire claims file was reviewed by each examiner before they reached their conclusions.  The reports of the several VA compensation examinations, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate the Veteran's eye conditions, dating back to 2006, so for the entire period at issue according to the applicable criteria found in two applicable versions of the regulations.  Thus, additional examination of this disability is not needed.  See 38 C.F.R. § 3.327(a).  And since there is no indication of any relevant evidence still needing to be obtained concerning this claim, the Board is proceeding with its consideration of this claim.


II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Higher Ratings

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board must consider whether separate ratings may be assigned for separate periods of time based on facts found, to compensate the Veteran for variances in the severity of his disability, a practice known as "staged" rating, and irrespective of whether it is an initial or established rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Because of the unique circumstances of the Veteran's claim, the initial rating he received beginning in February 2006 is on appeal, along with the subsequent higher ratings he since has received.  As already discussed, he received an initial 10 percent rating for his service-connected right retinal detachment pursuant to 38 C.F.R. § 4.79, DC 6008, retroactively effective from receipt of his claim on February 14, 2006.  He since has been awarded an increase in the May 2010 rating decision to 20 percent with an effective date of December 8, 2008.  The RO again used DC 6008, but also provided that it had linked this code with DC 6080.  Finally, he was successful receiving another increase in his rating, this time in a July 2011 decision granting an even higher 40 percent rating as of May 3, 2011.  The RO changed the DC slightly, keeping 6008, but listing 6066 instead of 6080. 

The criteria for evaluating certain disabilities of the eye have changed since the Veteran initiated his claim in 2006. 

Under 38 C.F.R. § 4.84a, DC 6008 (2007) ("the old criteria"), a retinal detachment was to be rated from 10 to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  Under the old criteria, a 10 percent disability rating also is warranted for visual impairment for only one service-connected eye if in that eye the corrected distance vision is between 20/40 and 20/100.  A 20 percent evaluation requires that the corrected distance vision for the service-connected eye be between 20/200 and 15/200.  A 30 percent disability rating is warranted for corrected distance vision in the service-connected eye between 10/200 and blindness in one eye, having only light perception.  See 38 C.F.R. §§ 4.75, 4.84a (2007).  The Veteran has not presented evidence of a loss of visual field in the period before December 8, 2008, thus the old criteria providing higher ratings based on that will not be addressed. 


When both eyes are service connected, a compensable disability rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), DCs 6078, 6079.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest rating of 100 percent assignable for visual acuity of just 5/200 in each eye.  38 C.F.R. § 4.84(a), DCs 6063-6078 (2007).

Additionally, the old criteria provided that the Veteran's retinal detachment could be rated alternatively under loss of visual field under DC 6080.  Applicable here are the ratings for concentric contraction.  For unilateral concentric contraction, the ratings are as follows:  to 5 degrees - 30 percent; to 15 degrees, but not to 5 degrees - 20 percent; 30 through 60 degrees - 10 percent.  For bilateral concentric contraction, the ratings are as follows: to 5 degrees - 100 percent; to 15 degrees but not 5 degrees - 70 percent; to 30 degrees but not to 15 degrees - 50 percent; to 45 degrees but not to 40 degrees - 30 percent; to 60 degrees but not to 45 degrees - 10 percent.  

Under 38 C.F.R. § 4.79, DC 6008 (2013) ("the new criteria"), which became effective December 10, 2008, a retinal detachment is evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  The Veteran has not submitted any evidence of any incapacitating episodes, so the analysis will focus instead on the effect on his visual acuity and his loss of visual field.  

Under the new criteria, subject to the provisions of 38 C.F.R. § 3.383(a) (2013), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c) (2013).  Visual acuity will be evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76(b) (2013).  

In any case where the examiner reports that there is a difference equal to two or more scheduled steps between near and distance corrected vision, with the near vision being worse, the examination report must include at least two recordings of near and distance corrected vision and an explanation of the reason for the difference.  In these cases, evaluate based on corrected distance vision adjusted to one step poorer than measured.  38 C.F.R. § 4.76(b)(3) (2013).

A 10 percent disability rating is warranted for visual impairment of one service-connected eye if in that eye the corrected distance vision is between 20/40 and 20/100.  38 C.F.R. § 4.79, DC 6006 (2013).  A 20 percent evaluation requires that the corrected distance vision for the service-connected eye be between 20/200 and 15/200.  Id.  A 30 percent disability rating is warranted for corrected distance vision in the service-connected eye between 10/200 and blindness in one eye, having only light perception.  38 C.F.R. §§ 4.79, DCs 6064-66 (2013).

When both eyes are service connected, a 20 percent rating is warranted when the best corrected distance visual acuity is 20/70 in one eye and 20/50 in the other, with higher ratings for additional impairment.  A maximum, 90 percent rating under this DC is warranted where the best corrected distance visual acuity is 10/200 in each eye, and 100 percent ratings may be assigned for additional impairment of visual acuity under other DCs.

A Veteran is also entitled to a rating for any impairment of visual fields, with the applicable criteria found in DC 6080.  Specifically, when there is bilateral concentric contraction of the visual field, the ratings are as follows:  with remaining field of 5 degrees - 100 percent; with remaining field of 6 to 15 degrees - 70 percent; with remaining field of 16 to 30 degrees - 50 percent; with remaining field of 31 to 45 degrees - 30 percent; and with remaining field of 46 to 60 degrees - 10 percent.  When there is unilateral concentric contraction of the visual field, the ratings are as follows: with remaining field of 5 degrees - 30 percent; with remaining field of 6 to 15 degrees - 20 percent; with remaining field of 16 to 30 degrees - 10 percent; with remaining field of 31 to 45 degrees - 10 percent; and with remaining field of 46 to 60 degrees - 10 percent.  Alternatively, DC 6080 provides an acuity measurement for each concentric contraction figure that can be used to rate an individual eye.  

To determine the evaluation of visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect and combine them under the provisions of 38 C.F.R. § 4.25 (2013). 38 C.F.R. § 4.77(c) (2013).

Accordingly, for the period prior to December 10, 2008, only the old criteria for his eye conditions may be applied.  Since then, both the old and the new criteria may be applied; however, the new criteria only may be applied prospectively, so only from the date of change going forward.  Also, VA will apply whichever version is more favorable.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  See also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114; and VAOPGCPREC 7- 2003 (Nov. 19, 2003).

February 14, 2006 to December 9, 2008

The Veteran filed his initial claim for service connection for right eye retinal detachment in February 2006.  He underwent his first VA examination in April 2006.  The examiner recorded the history of the Veteran's retinal detachment.  He denied that the Veteran experienced trauma to the eye, had neoplasm or a tumor, suffered from periods of incapacitation due to eye disease, or had congestive or inflammatory glaucoma.  He listed the right eye symptoms as burning or stinging, watering, glare, blurring, double vision, impaired night vision, haloes, and floaters.  His left eye symptoms were burning or stinging and watering.  The Veteran's previous laser, gas bubble, and scleral buckle treatments, all for the right eye, were noted.  The examiner denied that keratoconus was present and stated there were not more than four diopters of spherical correction between the eyes.  A Snellen test was performed.  The results were as follows: right uncorrected near vision was 20/60, right uncorrected distance vision was 20/100, right corrected near vision was 20/60, right corrected distance vision was 20/100; left uncorrected near vision was 20/40, left uncorrected distance vision was 20/25, left corrected near vision was 20/20, and left corrected distance vision was 20/20.  There was no visual field defect, homonymous hemianopsia, scotoma, or nystagmus.  There was no prostis, lagophthalmos, symblepharon, or diplopia.  Muscle function of both eyes was normal.  The right eye possessed pigment mottling in the macula and "retina flat on a buckle" on the fundus," with floaters in the media.  Both eyes possessed cornea scars as shown on slit lamp examination.  

Using the Veteran's best corrected distance vision of 20/100 for his right eye, the only one that was service-connected in this initial time frame, his disability warranted a 10 percent rating, but nothing higher under the old criteria found in 38 C.F.R. § 4.84a.  He has not presented any other evidence from this initial period that affords him a higher rating under the applicable codes.  

Since December 10, 2008

His next VA examination occurred in September 2009.  The history of his right eye trouble was documented.  He stated he experienced decreased depth perception, decreased color vision, and decreased peripheral vision all due to his retinal detachment.  His pervious eye surgeries were noted.  Symptoms of his right eye included redness, burning or stinging, watering, sudden visual loss, distorted image, glare, blurring, impaired night vision, photophobia, haloes, and floaters.  No symptoms of the left eye were reported.  Diplopia was not shown upon physical examination.  His right eye showed areas of chorioretinal atrophy in the fundus and periphery.  The periphery also showed scleral buckle and a flat retina.  The left eye possessed floaters.  The examiner marked that there was a visual field defect.  The Veteran's visual acuity was as follows: right uncorrected near vision was 20/50, right uncorrected distance vision was 20/200+, right corrected near vision was 20/30, right corrected distance vision was 20/100+2; left uncorrected near vision was 20/40-3, left uncorrected distance vision was 20/30, left corrected near vision was 20/20, and left corrected distance vision was 20/20-.  The examiner noted that there was not a difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye, with the near vision being worse.  There was not more than 3 diopters of spherical correction between the eyes.  The right eye was abnormal on the slit lamp test, as it showed a nuclear sclerotic cataract and a posterior subcapsular cataract.  The left eye was also abnormal on the slit lamp test, showing a nuclear sclerotic cataract and a trace posterior sclerotic cataract.  A Goldman Chart measuring the Veteran's visual field in his right eye was performed.  His remaining visual field was 350 degrees, while his average concentric contraction was 43.75.  

He had another VA examination in March 2010 concerned primarily with examining any residuals of his retinal detachment.  The history of his right eye troubles was recorded.  The Veteran's visual acuity was as follows: right uncorrected near vision was 20/160, right uncorrected far vision was 20/80, left uncorrected near vision was 20/160, left uncorrected far vision was 20/30; corrected vision was listed as 20/60 for the right and 20/20 for the left.  Tenderness and numbness of the Veteran's face was noted; diplopia was denied.  Slip lamp testing showed some arcade scars on both eyes.  A large vitreous floater was noted in the right eye.  His visual field was described as constricted in the right eye and normal in the left eye.  The examiner listed both the large floater and the constricted visual field as secondary to the Veteran's service connected retinal detachment.  Goldmann charts were generated for both eyes which showed remaining visual fields of 340 degrees for the right eye and 460 to the left.  This computes to a concentric contraction of 42.7 and 57.5 respectively.  

His next VA examination occurred in November 2010.  The Veteran's visual acuity was as follows: right uncorrected near vision was 20/160 right uncorrected far vision was 20/100, left uncorrected near vision was 20/160, left uncorrected far vision was 20/25; corrected vision was listed as 20/60 for the right and 20/20 for the left.  No diplopia was shown.  Slit lamp testing showed scars in both eyes.  A posterior subcapsular cataract in the right eye was shown and nuclear sclerotic cataracts in both eyes.  Goldmann tonometry showed right eye constriction to 30 degrees, with left a constriction of 45 degrees.  The Goldmann chart revealed right eye remaining visual field of 150 degrees, right eye average concentric contraction of 18.75, left eye remaining visual field of 315 degrees, and left eye average concentric contraction of 39.375.  

The Veteran's final VA examination occurred in June 2011.  It was concerned primarily with determining whether the cataract in his left eye was related to his right eye retinal detachment.  His history of eye disabilities was recorded.  The Veteran's visual acuity was as follows: right uncorrected near vision was 20/200, right uncorrected far vision was 20/200, left uncorrected near vision was 20/100, left uncorrected far vision was 20/50; corrected vision was listed as 20/200 for the right and 20/30-2 out of 5 for the left.  Diplopia was denied.  A posterior subcapsular cataract with multiple opacitie was found in each eye.  Visual fields in the right eye were constricted to 30 degrees, while the left eye was normal.  Large vitreous floaters in the right eye were noted.  The Goldmann chart revealed right eye remaining visual field of 260 degrees, right eye average concentric contraction of 32.5, left eye remaining visual field of 390 degrees, and left eye concentric contraction of 48.75.  The examiner stated that the left eye cataract was more likely than not secondary to the steroid treatment the Veteran received for his right eye.  

The Veteran's cataract in his left eye did not become service connected, on a secondary basis, until the July 2011 rating decision, effective May 2011.  Thus, before that date, the applicable DCs are those for when only one eye is service connected.  

Effective December 8, 2008, the Veteran has a 20 percent rating for his right eye retinal detachment based on his loss of visual acuity and loss of visual field, per the new criteria.  The September 2009 examination showed he had right eye corrected distance vision of 20/100+2.  Under the old criteria, this would warrant him a 10 percent rating.  Under the new criteria, this would also warrant him a 10 percent rating via DC 6066.  Pursuant to § 4.77(c) (2013), this 10 percent rating is combined with loss of visual field, which the examination showed via an average concentric contraction of 43.75 degrees.  Under DC 6080, this is warranted an additional 10 percent rating.  Combining these 10 percent ratings warrants the Veteran a 20 percent rating under § 4.25.  Thus, the September 2009 examination does not warrant the Veteran a rating higher than 20 percent.


The March 2010 examination showed he had right eye corrected distance vision of 20/60 and concentric contraction of 42.5 degrees.  Under the old criteria, this would not warrant the Veteran a rating higher than 20 percent for either visual acuity or loss of visual field.  Similarly, under the new criteria this would not warrant the Veteran a rating higher than 20 percent.  There, his acuity measurement warrants him a 10 percent rating, which would be combined with a 10 percent rating for his unilateral concentric contraction for a 20 percent combined evaluation pursuant to § 4.25.

The November 2010 examination showed that he had right eye corrected distance vision of 20/60 and a concentric contraction of 18.75 degrees.  Like the above March 2010 examination, this would warrant him a 10 percent rating under the old criteria, or a 20 percent combined rating under the new criteria, meaning a rating higher than 20 percent is not warranted as a result.

His last VA examination occurred in June 2011.  That evaluation occurred after his effective date for his entitlement to service connection for a left eye cataract as secondary to his right eye retinal detachment, thus the actual acuity and visual field figures for the left eye will be considered.  His right eye's corrected distance vision was measured at 20/200 and its concentric contraction was 30 degrees.  His left eye's corrected distance vision was measured at 20/30-2/5 and its concentric contraction was 48.75 degrees.  Under the old criteria, the highest rating the Veteran could receive is 30 percent.  This rating is achieved by using the Veteran's right eye vision of 20/200 and left eye vision of 20/50 (based on his left eye's concentric contraction of 48.75 which can be rated as visual acuity of 20/50 pursuant to DC 6080).  Under the new criteria, the acuity measurements warrant a 20 percent rating on their own pursuant to DC 6066.  Additionally, the Veteran's loss of visual field in each eye must be considered.  Like the old criteria, DC 6080 allows for an acuity rating to be alternatively applied for the concentric contraction measurements-the Veteran's right eye concentric contraction is treated as 20/100 and his left eye as 20/50.  These acuity numbers warrant another 20 percent rating under DC 6066.  Combined the Veteran's separate 20 percent ratings under § 4.25 produces a 40 percent rating, and nothing higher.  

The Veteran has not submitted evidence showing he is warranted a rating higher than 10 percent from February 14, 2006 to December 7, 2008; higher than 20 percent from December 8, 2008 until May 2, 2011, or higher than 40 percent since May 3, 2011.  For these reasons and bases, the Board finds that the evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2013).  Instead, the preponderance of the evidence is against this claim of entitlement to higher ratings and it must be denied.  

In making this determination, the Board considered the possibility of a separate rating for the Veteran's scarring as observed during his various examinations.  Under both the old and new criteria, DC 6011 provides a 10 percent rating for "retinal scars, atrophy, or irregularities."  However, there is no evidence that these scars result in an "irregular, duplicated, enlarged, or diminished image."  

The Board also contemplated the special consideration for paired organs found in both the old and new criteria in 38 C.F.R. § 3.383.  Under the old criteria, however,   § 3.383 is applicable only when impairment of vision in each eye is rated at a visual acuity of 20/200 or less or the peripheral field of vision for each eye is 20 degrees or less, which was not shown in the period when the Veteran was only service connected for his right eye.  Under the new criteria, § 3.383 is applicable only when there exists blindness in both eyes, which was never shown to be the case.  

Also in reaching this decision, the Board has considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the schedular evaluations for the Veteran's service-connected right eye retinal detachment are inadequate.  38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (defining a three-prong test for determining whether this special consideration is warranted).  His various eye conditions are fully contemplated by the rating criteria found in the regulations.  He does not have symptoms associated with his eyes that have been uncompensated or unaccounted for in the assignment of his schedular ratings.  See Thun, 22 Vet. App. at 115.  


ORDER

The claim of entitlement to an initial rating higher than 10 percent for the right eye retinal detachment with eventual secondary left eye cataract from February 14, 2006 to December 7, 2008, a rating higher than 20 percent from December 8, 2008 to May 2, 2011, and a rather higher than 40 percent since May 3, 2011, is denied.


REMAND

If not done already, and after completing any necessary preliminary development, adjudicate the derivative TDIU claim.  If this claim is denied, give the Veteran opportunity to perfect his appeal of this derivative claim.

He has the right to submit additional evidence and argument concerning this derivative claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  This derivative claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


